DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on May 9, 2022 for the patent application 17/164,944 filed on February 2, 2021. Claims 1, 2, 5, 7 and 8 are amended. Claims 3 and 4 are cancelled. Claims 9-14 are new. Claims 1, 2 and 5-14 are pending. The first office action of February 9, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 5-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an exercise assisting apparatus” (i.e. a machine), claim 7 is directed to “a method of assisting exercise executed in an exercise assisting apparatus” (i.e. a process), and claim 8 is directed to “a non-transitory recording medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “exercise assistance,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“resampling arm-swing trajectory data pieces on a plurality of human subjects with a predetermined number of samples, to thereby generate resampled arm-swing trajectory data pieces; 
generating a distance matrix based on a minimum distance between two point groups after association between individual points in the respective two point groups, the two point groups being selected from among point groups that respectively constitute the resampled arm-swing trajectory data pieces; 
generating clustering data through classification of values contained in the distance matrix into a plurality of clusters; 
comparing a currently-acquired arm-swing trajectory data piece on a user with the clustering data, identifying a cluster that is most similar to the currently-acquired arm-swing trajectory data piece and corresponds to the clustering data, from among the plurality of clusters, and determining an arm-swing type corresponding to the currently-acquired arm-swing trajectory data piece based on the cluster that is identified as being the most similar to the currently-acquired arm-swing trajectory data, and 
controlling to display information indicating the arm- swing type corresponding to the currently-acquired arm-swing trajectory data piece.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a memory,” “a processor,” and “a display,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “exercise assistance,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a memory,” “a processor,” and “a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a memory,” “a processor,” and “a display,” as seen in FIG. 7 and as described in paras. [0027] and [0028] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2, 5-6 and 9-14 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2, 5-6 and 9-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1, 2 and 5-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on May 9, 2022 related to claims 1, 2 and 5-14 are fully considered, but are not persuasive.  

THE REJECTION UNDER 35 USC 101
The Applicant respectfully argues “It is respectfully submitted, however, that even if the claims could be considered to recite an abstract idea, independent claims 1, 7, and 8 nevertheless integrate any such abstract idea into a practical application and are therefore not directed to an abstract idea.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and fails to provide any evidence substantiating an error on the Examiner’s part. As such, the argument is not persuasive. 

The Applicant respectfully argues “With the structure of the present invention as recited in independent claim 1, a novel exercise assisting apparatus is provided that enables a computer (processor) to classify different arm-swing types of a plurality of different human subjects (generate clustering data), and to determine the arm-swing type of a user based on a currently- acquired arm-swing trajectory data piece, using the clustering data. Conventional related art techniques are not capable of classifying and determining an arm-swing type of a user.”
The Applicant continues: “The Examiner is further respectfully referred to the description in Japanese Patent Application No. 2020-048697, which is the priority application of the present application, the entire disclosure of which is incorporated by reference in the present application (see paragraph [0001] of the pre-grant publication of the present application), and which corresponds to Japanese Patent 7014249B2. The disclosure of JP 7014249 contains some description which was omitted in the English language specification of the present application. In particular, the portion of JP 7014249 B2.
The Applicant further continues: “That is, according to the priority application of the present application, the entire contents of which is incorporated by reference in the present application, the technique described in JP 2019-115665 is incapable of classifying a user’s arm swing type.
Moreover, it is noted that the Examiner states that the closest prior art to the present invention is USP 9,558,399, which relates to a feedback device to improve arm swing. (USP 9,558,399 was cited by the Examiner as of interest, but was not specifically applied against the claims.)
It is respectfully submitted that neither JP 2019-115665 (described in the Background section of the present application) nor USP 9,558,399 (cited by the Examiner as the closest prior art to the present invention) describes a detailed technique for identifying an arm swing trajectory type of a user, nor for clustering arm- swing trajectory data.
That is, the closest related art to the present invention simply does not teach a technique for clustering arm-swing trajectory data to generate clustering data and identifying an arm swing type of a user based on the clustering data.
On the other hand, as described above, the claimed present invention achieves a novel exercise assisting apparatus that enables a computer (processor) to classify different arm-swing types of a plurality of different human subjects, and to determine the arm-swing type of a user based on a currently-acquired arm-swing trajectory data piece.
It is respectfully submitted, therefore, that the present invention is directed to a concrete technological improvement to the technical field in that it provides a novel technique for clustering arm-swing trajectory data and for identifying an arm swing trajectory type, thereby enabling a computer to perform a process it could not previously perform.”
The Examiner respectfully disagrees. First, arguments with regard to a “prior art” and “novelty,” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Applicant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. 
Third, a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because a lack of novelty (i.e. “Conventional related art techniques are not capable of classifying and determining an arm-swing type of a user”) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, Applicant’s claims merely recite a generic computer performing generic computer functions at a high level of generality which do not meaningfully limit the claims to amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the argument is not persuasive. 

The Applicant respectfully argues “In other words, using certain types of rules, the present invention allows a computer to perform a function it previously could not perform, i.e., the classification and determination of an arm-swing type of a user.”
The Examiner respectfully disagrees. The Applicant’s computer is reasonably understood by the Applicant’s disclosure to be routine and conventional; thus perfectly capable of performing the claimed function. The Applicant is not claiming anything specialized or advanced with regards to the computer. As such, the argument is not persuasive. 

The Applicant respectfully argues “This is analogous to the claims at issue in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016), which were to be found patent eligible. Analogously, the claimed present invention as recited in independent claim 1 improves computer functionality with respect to determining an arm-swing type of a user, which previously could only be performed by the subjective determination of a human observer.”
The Examiner respectfully disagrees. The Applicant’s claims are not directed to “improve computer functionality,” as applied to McRo. Here, Applicant’s claims can be practiced by a human without a highly specific skill set as identified in McRo. When compared to McRo, Applicant's claims are unlike the specialized claimed solution of “accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.” The Applicant’s claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101. As such, the argument is not persuasive. 

The Applicant respectfully argues “Thus, it is respectfully submitted that even if claim 1 could be considered to recite an abstract idea, claim 1 nevertheless contains additional elements that integrate any alleged abstract idea into a practical application because claim 1 achieves “[an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 8&8 2108.04(aN 7) and 2106.05(a}.” See MPEP 2106.04(d).
It is respectfully pointed out, moreover, that amended independent claim 1 has been amended to recite that the processor “compares a currently-acquired arm-swing trajectory data piece on a user with the clustering data, identifies a cluster that is most similar to the currently-acquired arm-swing trajectory data piece and corresponds to the clustering data, from among the plurality of clusters, and determines an arm-swing type corresponding to the currently-acquired arm-swing trajectory data piece based on the cluster that is identified as being the most similar to the currently-acquired arm-swing trajectory data” and “controls a display to display information indicating the arm-swing type corresponding to the currently-acquired arm-swing trajectory data piece.”
That is, amended independent claim 1 even more clearly integrates the features alleged to be abstract into a practical application, because claim 1 recites features directed to the concrete generation and output of a tangible result of the earlier recited features relating to the generation of the clustering data, whereby a user’s arm-swing type is determined and whereby a display is controlled to display information indicating the user’s arm-swing type.”
The Examiner respectfully disagrees. First, the Applicant’s argument with regard to “achieves “[an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 8&8 2108.04(aN 7) and 2106.05(a}.”” is again conclusory and fails to provide any evidence substantiating a practical application. As previously stated above, the Applicant’s claim limitations are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f).
Second, it is unclear as to how “claim 1 even more clearly integrates the features alleged to be abstract into a practical application.” It is reasonably understood that the Applicant is treating “Practical Application” like a utility test and not as described in MPEP §2106.04(d). Applicant has not established any improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); nor has the Applicant established implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Finally, it is also unclear as to how an image on a display is “directed to the concrete generation and output of a tangible result.” Specifically, the Applicants “tangible result”  is merely displaying data (i.e. “controls a display to display information indicating the arm-swing type corresponding to the currently-acquired arm-swing trajectory data piece”). As such, the argument is not persuasive. 

The Applicant respectfully argues “Amended independent claims 7 and 8, moreover, recite corresponding features to amended independent claim 1 and achieve the same. Accordingly, it is respectfully submitted that amended independent claims 1, 7, and 8 are not directed to a judicial exception.”
The Examiner respectfully disagrees, for the same reasons disclosed here and above. As such, the argument is not persuasive. 

The Applicant respectfully argues “In addition, it is respectfully submitted for similar reasons that even if claims 1, 7, and 8 could be considered to be directed to a judicial exception, claims 1, 7, and 8 recite features that, when considered as a whole, amount to “significantly more” than the judicial exception itself. See MPEP 21106.05.”
The Examiner respectfully disagrees. The Applicant’s argument is again conclusory and fails to provide any evidence substantiating “significantly more.” Again, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a memory,” “a processor,” and “a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). As such, the argument is not persuasive. 

The Applicant respectfully argues “In view of the foregoing, it is respectfully submitted that amended independent claims 1, 7, and 8 and the claims respectively depending therefrom fully comply with the requirements of 35 USC 101 in accordance with current USPTO guidelines, and it is respectfully requested that the rejection thereunder be withdrawn.”
The Examiner again respectfully disagrees, for the same reasons disclosed here and above. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715       

5/26/2022 2:17:13 PM